Citation Nr: 1755955	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  The appellant is claiming apportionment on behalf of a minor child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 special apportionment decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in June 2012, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  During the period from February 2008 to April 2011, the Veteran was responsible for paying child support to the appellant on behalf of their child, M.W.

2.  During the pertinent time period, an undue burden to the Veteran would result from an apportioned share of his VA compensation benefits. 


CONCLUSION OF LAW

The criteria establishing entitlement to an apportionment of the Veteran's disability benefits for his dependent child have not been met. 38 U.S.C. § 5307 (2014); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).  The United States Court of Appeals for Veterans Claims (the Court) has held, however, that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications.  

The Board notes that a claim for an apportionment is a contested claim and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a statement of the case.  38 C.F.R. § 19.101.  Here, a March 2009 statement of the case was furnished to both the appellant and the Veteran in March 2009.  The Board additionally notes that the appellant submitted information regarding financial hardship and thus shows actual knowledge of information necessary in determining apportionment.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The RO afforded the appellant and the Veteran the opportunity, to include pursuant to the Board remand, to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

A veteran's benefits may be apportioned if the veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse or a minor child.  38 C.F.R. § 3.452 (a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse, and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances-such as an inability to pay for essentials such as food, clothing, shelter or medical expenses-exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C. § 5307(a)(2) (2012); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451.

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57.  

In the present case, the appellant requests an apportionment of the Veteran's compensation benefits on behalf of a child, M.W., claimed to be the Veteran's minor child.  This request was initially denied in an October 2008 administrative decision.  At the time of this October 2008 decision, the Veteran was in receipt of a 20 percent combined rating, effective from March 29, 2002, for his service-connected disabilities.  In a March 2009 rating decision, however, he was awarded various increased ratings such that his combined rating increased to 50 percent, effective January 6, 2009.  

In the Board's June 2012 remand, the agency of original jurisdiction was requested to inform the appellant of the need to submit pertinent evidence to establish M.W. as the Veteran's dependent child.  A birth certificate for M.W. was received in September 2013.  This document shows M.W. was born in April 1993, and lists the Veteran as M.W.'s father.  The Veteran has not contested the assertion that M.W. is his child; as such, M.W. is recognized as the child of the Veteran by the Board.  

As M.W. was born in April 1993, he is at present over the age of 18.  Additionally, evidence has not been provided that, before reaching the age of 18 years, he became permanently incapable of self-support; or, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) was pursuing a course of instruction at an approved educational institution.  Nevertheless, as M.W. was a minor child at the time this appeal was initiated in February 2008, this issue will be considered on the merits for the time period for which M.W. was eligible for a possible apportionment.  

Considering first a general apportionment, the appellant argues that the Veteran was not reasonably discharging his responsibility for his child's support.  The Veteran has reported, however, that he has paid child support for many years.  In support of this assertion, an October 2006 state court order was submitted.  This order required the Veteran to pay $610 per month to the appellant on behalf of M.W.  The Veteran also asserts that when he was awarded Social Security disability benefits in approximately 2009, his child became eligible to receive $989 per month as the dependent of a disabled Social Security beneficiary.  The Veteran's most recent income and expense statement, filed in 2015, lists monthly income consisting of the following: $2100 in Social Security disability benefits, $680 in U. S. Postal Service retirement benefits, and $820 in VA compensation benefits.  He also listed various monthly expenses totaling approximately $3200.  Income disclosure statements were not returned by the appellant; however, she has in the past asserted that she is disabled and unable to work.  

With respect to a general apportionment, the Board notes that the evidence of record reflects that the Veteran paid some support for his child beginning no later than October 2006, and his child was also allegedly in receipt of $989 per month from the Social Security Administration as the dependent of a disabled individual.  Accordingly, it cannot be said that the Veteran failed to reasonably discharge his responsibility for the child's support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  Thus, the requirements for a general apportionment are not met.  See 38 C.F.R. § 3.450(a)(1)(ii).  

Regarding a special apportionment, based on a review of the financial information of record, the appellant has not responded to VA requests for income and expense information.  Regardless, the applicable regulations provide for consideration not only for her needs or those of a dependent child, but also those of the Veteran.  See 38 C.F.R. § 3.451.  As discussed, the role of VA is to make a determination as to whether an apportionment would constitute a financial hardship to both the appellant and the Veteran, based on the reported income and expenses.  In the present case, the Board finds that, with respect to both a general and special apportionment, given the reported income and expenses of the Veteran, an apportionment from his VA benefits would result in undue financial hardship for him.  The Board also notes that the Veteran has already been paying court-ordered support for M.W. for many years, including prior to receipt of the appellant's request for apportionment, and M.W. was in receipt of dependent's Social Security benefits.  Accordingly, based upon a review of the evidence of record, it cannot be said that an apportionment would present no undue hardship to the Veteran or other persons of interest.  See 38 C.F.R. § 3.451.  

In short, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that the Veteran's payable VA benefits permit payment of any additional amount to any apportionee, and any further apportionment of these benefits would not cause undue hardship to the Veteran.  Therefore, the preponderance of the evidence is against the claim of entitlement to additional apportionment of the Veteran's compensation benefits for the support of his minor child, and it is denied.  



ORDER

Entitlement to an apportionment of the Veteran's VA compensation benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


